Exhibit 10.4

Execution Version

TALLGRASS EQUITY UNIT ISSUANCE AGREEMENT

This TALLGRASS EQUITY UNIT ISSUANCE AGREEMENT (this “Agreement”) is made as of
May 12, 2015 (the “Effective Date”) by and between Tallgrass Equity, LLC, a
Delaware limited liability company (the “Company”), and Tallgrass Energy GP, LP,
a Delaware limited partnership (“Contributor”).

WHEREAS, Contributor recently completed its initial public offering of Class A
shares, resulting in $1,146,333,750.00 in net proceeds following payment of
offering expenses (the “IPO Proceeds”); and

WHEREAS, Contributor desires to contribute to the Company, and Company desires
to issue to Contributor, 41,500,000 units representing membership interests in
the Company in exchange for the IPO Proceeds, on the terms and subject to the
conditions set forth below.

NOW, THEREFORE, the parties agree as follows:

1. Issuance of Units. The Company hereby issues to Contributor, and Contributor
hereby accepts, 41,500,000 Units (as defined in the Second Amended and Restated
Limited Liability Company Agreement of the Company dated as of May 12, 2015 (the
“LLC Agreement”)) (collectively, the “Units”) in consideration for the
contribution of the IPO Proceeds by Contributor to the Company.

2. Investment Representations. In connection with the issuance of the Units,
Contributor represents and warrants to the Company, as follows:

(a) Contributor is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Units. Contributor
understands and acknowledges that an investment in the Company is highly
speculative and involves substantial risks. Contributor can bear the economic
risk of Contributor’s investment and is able, without impairing Contributor’s
financial condition, to hold the Units for an indefinite period of time and to
suffer a complete loss of Contributor’s investment.

(b) Contributor is acquiring the Units for investment for Contributor’s own
account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”).

(c) Contributor understands that the Units have not been registered under the
Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Contributor’s
investment intent as expressed herein. In this connection, Contributor
understands that, in view of the Securities and Exchange Commission (the
“Commission”), the statutory basis for such exemption may not be present if
Contributor’s representations meant that Contributor’s present intention was to
hold the Units for a minimum capital gains period under applicable tax statutes,
for a deferred sale, for a market rise, for a sale if the market does not rise,
or for a year or any other fixed period in the future.



--------------------------------------------------------------------------------

(d) Contributor is an “accredited investor” within the meaning of Regulation D,
Rule 501(a), promulgated by the Commission under the Securities Act and shall
submit to the Company such further assurances of such status as may be
reasonably requested by the Company.

(e) Contributor further acknowledges and understands that the Units must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. Contributor further
acknowledges and understands that the Company is under no obligation to register
the Units. Contributor understands and acknowledges that no public market now
exists for any of the securities issued by the Company and that the Company has
made no assurances that a public market will ever exist for the Company’s
securities.

3. General Provisions.

(a) This Agreement and the transactions contemplated hereby will be governed by
and interpreted in accordance with the laws of the State of Delaware, without
regard to principles of conflicts of laws. This Agreement represent the entire
agreement between the parties with respect to the acquisition of the Units by
Contributor and may only be modified or amended in writing signed by both
parties.

(b) Either party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement. The rights granted both parties herein are
cumulative and shall not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.

(c) The Parties agree to execute all instruments and to take all actions that
are reasonably necessary to effect the transactions contemplated hereby.

(d) Contributor has reviewed this Agreement in its entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement.

(e) This Agreement may be signed in any number of counterparts, each of which
will be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first set forth above.

 

COMPANY: TALLGRASS EQUITY, LLC By:

/s/ David G. Dehaemers, Jr.

David G. Dehaemers, Jr. President and Chief Executive Officer CONTRIBUTOR:
TALLGRASS ENERGY GP, LP By: TEGP MANAGEMENT, LLC, its general partner By:

/s/ David G. Dehaemers, Jr.

David G. Dehaemers, Jr. President and Chief Executive Officer

Signature Page to Tallgrass Equity Unit Issuance Agreement